Citation Nr: 1201690	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-15 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.  

This matter is on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam and is presumed to have been exposed to herbicide agents such as Agent Orange. 

2.  Hypertension is not a disorder that is presumed related to herbicide exposure, was not manifest during service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty service nor may it be presumed to be related to active duty service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same June 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted has submitted statements in support of his claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, the Board acknowledges that a VA medical opinion was not obtained to determine the nature and etiology of his hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that hypertension was manifest during active duty or for many years thereafter.  Such is not otherwise contended.  The Veteran's primary assertion is that his hypertension is the result of his in-service exposure to herbicide agents.  However, as discussed below, the Veteran has provided no competent evidence establishing such an etiological relationship.  VA has also specifically excluded any presumption of service connection between herbicide exposure and the post-service development of hypertension.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, in the context of hypertension, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In this case, the Veteran served in the Army from October 1965 to September 1967.  He is currently claiming entitlement to service connection for hypertension due to his exposure to Agent Orange.  For VA purposes, isolated systolic hypertension means that the systolic pressure is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg. See VA Training Letter 00-07 (July 17, 2000), available at http://vbaw.vba.va.gov/bl/21/publicat/Letters/
TrngLtrs.htm#2000 (December 14, 2011).  

Service Connection Based On Herbicide Exposure

As it is the Veteran's primary contention that his hypertension is related to Agent Orange exposure, the Board addresses this aspect of the claims first.  In general, a veteran shall be presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, where the evidence can establish that the Veteran served on active duty in one of a few specific locations.

Most commonly, exposure to herbicides such as Agent Orange applies to veterans who served on active duty in the Republic of Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116.  However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean Demilitarized Zone from April 1968 to July 1969, and for veterans in specific specialties at certain U.S. Air Force bases in Thailand during the Vietnam Era.  See M21-1, Part IV, subpart ii, ch. 2, § C(10)(o) (December 26, 2011).  For assertions of herbicide exposure in any other location, VA must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a) are met even if there is no record of such disease during service: chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), AL amyloidosis, ischemic heart disease, Parkinson's disease, hairy cell leukemia and other chronic B-cell leukemias, and soft- tissue sarcomas. 38 C.F.R. § 3.309(e).

Service connection may therefore be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran was exposed to toxic herbicides such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus between the currently diagnosed disability and service must otherwise be established.  See Brock v. Brown, 10 Vet. App. at 162.

As to the first element, the Veteran's DD-214 indicates that he has service in the Republic of Vietnam for 11 months and 29 days, for which he was in receipt of the Vietnam Campaign Medal and Vietnam Service Medal.  Although the specific dates of his service in Vietnam were not listed, his entire active duty service was within the relevant time period specified in 38 C.F.R. § 3.307.  Therefore, as the evidence indicates that served in the Republic of Vietnam, he is presumed to have been exposed to toxic herbicide agents such as Agent Orange.  

However, although his exposure to Agent Orange may be presumed, service connection is nonetheless not warranted, as hypertension is not a disorder that may be presumed related to Agent Orange exposure.  Indeed, when it recently revised 38 C.F.R. § 3.309(e) to include ischemic heart disease, VA specifically determined that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).  In other words, VA made a concerted effort to exclude hypertension as being a disability that enjoys the presumption of service connection due to herbicide exposure.  VA has also specifically found that any evidence indicating such an association is outweighed by the other evidence that is against such an association and, based on a consideration of all available medical evidence, determined that a positive association between circulatory diseases and herbicide exposure does not exist.  See Notice, 59 Fed. Reg. 341-346 (1994).

Therefore, although the Board recognizes that the Veteran has service in the Republic of Vietnam and is thus presumed to have been exposed to toxic herbicides such as Agent Orange, hypertension is not one of the disorders that may be presumed related to such exposure under 38 C.F.R. §§ 3.307 and 3.309.  Thus, service connection is not warranted on this basis.  

Service Connection on a Direct Basis

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, service connection is also not warranted on this basis either.

First, the Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to hypertension while in service.  Significantly, at the time of his discharge physical examination in August 1967, his blood pressure was only 108/62 mm Hg which, as was noted above, does not indicate hypertension for VA purposes.  Hypertension was not noted in service.  The Veteran does not argue the contrary.

Next, the post-service evidence does not indicate the presence of hypertension for many years after service discharge.  Specifically, the first indication that the Veteran was diagnosed with high blood pressure was not until August 2003.  Although he was taking medication in order to treat this condition by that time, his measured blood pressure did not indicate hypertension for VA purposes.  In fact, according to a summary of blood pressure readings from February 2000 to August 2008, on only four occasions did his blood pressure readings indicate hypertension for VA purposes, and the earliest of these readings was not until June 2005.  

In any event, even if one were to presume that the Veteran had hypertension for VA purposes in August 2003, the earliest potential indicator of hypertension, the Board still emphasizes the multi-year gap that exists between discharge from active duty service in 1967 and this diagnosis in 2003 (approximately a 36-year gap).  Moreover, the treatment records in the record from this 36-year period specifically did not indicate hypertension.  His blood pressure was only 106/80 mm Hg at a VA examination from October 1970, and only 115/71 mm Hg at an evaluation in May 2000.  It is also crucial to note that the Veteran made no reference or complaint of hypertension when he filed claims for compensation in 1970 or 1996.  See Shaw v. Principi, 3 Vet. App. 365   (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim). Indeed, the Veteran has not truly asserted that this disorder has persisted since the time he left active duty.  Therefore, service connection based on a continuity of symptoms has not been established.

As an additional matter, hypertension was not shown within one year of his release from active duty. Therefore, service connection is also not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty.  Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service, nor has any treating professional suggested such a conclusion.  Therefore, the weight of the clinical evidence does not indicate that his hypertension is attributable to active duty.

The Board has also considered the statements made by the Veteran relating his hypertension to his active service or to his exposure to Agent Orange.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension is found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for hypertension, to include as due to herbicide exposure, is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


